DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/25/2021 has been entered. Claims 1-4, 6, 8, 10-12, 15-16, and 18 remain pending the application. Claim 12 is withdrawn.

Response to Arguments
Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-9 that Rothberg fails to disclose two detachably connected ultrasound transducers because Rothberg discloses a plurality of interconnected ultrasound probes formed on a wafer material substrate. However, there is no requirement in the claims that the ultrasound probes not be formed on a wafer material substrate. The claims simply require that the ultrasound probes be detachably connected and be capable of operating independently or collectively. In Rothberg, as previously cited, the ultrasound probes can interconnect (Rothberg, Para 7; "microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes to form ultrasound devices capable of two-dimensional (2D) and three-dimensional (3D) ultrasound imaging") and are (Rothberg, Para 250; "use of an ultrasound transducer probe as either a standalone ultrasound transducer probe or as a repeatable unit to tile and interconnect with other such ultrasound transducer probes in a larger ultrasound device"). The Examiner agrees that there are differences between the cited art and the invention described in the specification and the Examiner recommends adding additional limitations to the independent claims related to the differences between the ultrasound transducer probes in order to emphasize the differences. However, as written. Naghavi as modified by Rothberg reads on the broadest reasonable interpretation of the claims. Accordingly, this argument is not persuasive.
Applicant argues on page 8 that it would not have been obvious to combine Naghavi and Rothberg. However, as stated in the previous rejection a person having ordinary skill in the art would have been motivated to modify Naghavi with the teaching of Rothberg in order to allow for higher imaging functionality due to coordination between the interconnected ultrasound probes as taught by Rothberg (Rothberg Para 8). Accordingly, this argument is not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Processing unit in claim 1 and all claims depending therefrom.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation “indicate a transducer element from the plurality of transducer elements and the blood vessel, from which the blood flow information is been received”. It is unclear what this limitation in the claims is requiring. How is the processing unit indicating this? Clarification is required. What structural components allow for these things to happen? For examination purposes which discloses a system which provides information from a blood vessel will be interpreted as meeting these limitations in the claims.

Regarding claim 11, claim 11 recites the limitation “estimate PSV and PWV locally, when the probe has an integrated configuration” and “PWV globally, when the probe has a split configuration”. It is unclear what the scope of these phrases encompasses. What is the limit of the term globally? Does this mean PWV needs to be determined for every point in every blood vessel in the entire patient? At least two points? Three points? Five points? If the probe is in a split configuration but measures two points directly adjacent to each other is this still considered “global”? The specification itself states that even the local measurements are done using two points (Published specification, Para 32; “to obtain PWV measurement locally, in accordance with one preferred embodiment of the invention. Doppler ultrasound waves are obtained from two different locations A and B in an artery, as shown in FIG. 3b”). At what distance are two measured points considered to be “global” instead of “local”? 2mm? 2cm? 2m? Something else? Clarification is required. Clarification is required. For examination purposes a reference which discloses a transducer which can operate both independently and can be interconnected with another transducer will be 

Regarding claim 18, claim 18 recites the limitation “indicate a transducer element from the plurality of transducer elements and the blood vessel, from which the blood flow information is been received”. It is unclear what this limitation in the claims is requiring. How is the processing unit indicating this? Is there some sort of display? Is the data labeled in some storage media? Or is this simply requiring that the processing unit be aware of what transducers element received what signal? Wouldn’t this always be true for the ultrasound transducer to function properly? How does the process become aware of “the blood vessel from which the blood flow information is been received”? Is the processing unit making an evaluation of what blood vessel is being analyzed based on the Doppler signal? Some sort of position sensor? Something else? Clarification is required. What structural components allow for these things to happen? For examination purposes which discloses a system which provides information from a blood vessel will be interpreted as meeting these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (US20120065514, hereafter Naghavi) in view of Rothberg et al. (US20150080724, hereafter Rothberg).
Regarding claim 1, Naghavi discloses a system for measuring arterial parameters (Naghavi, Para 116; “the invention includes a measure and record of the blood pressure of the subject. In an embodiment, blood pressure measurements can be any that are suitable and well known in the art. In one embodiment, the blood pressure of the subject is measured using Korotkoff sounds or oscillometric methods. In an alternate embodiment, blood pressure measurement is implemented by measuring radial artery waveforms to calculate systolic, diastolic and mean pressures”) using non-imaging ultrasound (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree”), the system comprising:
an acquisition unit for acquiring Doppler ultrasound signal from a blood vessel (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized),
 (Naghavi, Para 54; “at least two of the plurality of Doppler sensors are adapted to be disposed over a single arterial flow path and at a spaced apart distance sufficient for pulse wave velocity (PWV) measurement and wherein the CPU is programmed to perform PWV analysis”); and
a processing unit for processing the acquired Doppler ultrasound signal and to determine, based on a time delay between the acquired Doppler signals, changes in the blood vessel through the measurements of at least Peak Systolic Velocity (PSV) (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) and Pulse Wave Velocity (PWV) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”).
Naghavi does not clearly and explicitly disclose wherein the acquisition unit comprises an ultrasound probe having a plurality of transducer elements arranged in a grid configuration, and having a first probe and a second probe detachably connected to each other.
(Rothberg, Figures 2A-2D; showing this configuration) (Rothberg, Para 155; “the plurality of ultrasonic transducers 204 of ultrasound transducer probe 200 may include an array of sixteen rows (parallel to the width W1) of ultrasound elements with each row of ultrasound elements having 128 ultrasound elements.”), and having a first probe and a second probe detachably connected to each other (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”), wherein the first probe is arranged to acquire a first Doppler signal (Rothberg, Para 307; “Doppler imaging may also be performed with the ultrasound transducer probes according to various embodiments. Pulsed and vector flow Doppler imaging are examples of Doppler modes which may be implemented.”) and the second probe is arranged to acquire a second Doppler signal originating from a different location in a blood vessel than the first Doppler signal (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi wherein the acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration, and a first probe and a second probe detachably connected to (Rothberg, Para 8).

Regarding claim 2, Naghavi as modified by Rothberg above discloses all of the limitations of claim 1 as discussed above.
Naghavi does not disclose wherein the ultrasound probe has a latching mechanism to latch the first probe and the second probe to provide a single probe in an integrated configuration of the ultrasound probe, and to unlatch/detach the first probe and the second probe to provide two probes in a split configuration of the ultrasound probe.
However, Rothberg further discloses wherein an ultrasound probe has a latching mechanism to latch a first probe and a second probe to provide a single probe in an integrated configuration of the ultrasound probe (Rothberg, Para 250; “facilitate use of an ultrasound transducer probe as either a standalone ultrasound transducer probe or as a repeatable unit to tile and interconnect with other such ultrasound transducer probes in a larger ultrasound device”), and to unlatch/detach the first probe and the second probe to provide two probes in a split configuration of the ultrasound probe (Rothberg, Para 250; “facilitate use of an ultrasound transducer probe as either a standalone ultrasound transducer probe or as a repeatable unit to tile and interconnect with other such ultrasound transducer probes in a larger ultrasound device”).
(Rothberg, Para 8)

Regarding claim 8, Naghavi as modified by Rothberg above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg above further discloses wherein the processing unit is provided to detect a flow of blood in a blood vessel (Naghavi, Para 21; “testing of vascular reactive capacity of an individual is determined using Pulse Wave Velocity (PWV) and/or Pulse Wave Flow (PWF) analysis”).

Regarding claim 10, Naghavi as modified by Rothberg above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg above further discloses wherein the processing unit is provided to indicate a transducer element from the plurality of transducer elements and of the blood vessel, from which the blood flow information is been received (Naghavi, Para 20; “may include one or more optional Doppler and data acquisition (DAQ) modules to control and receive data from one or more Doppler probes in order to measure ABI, TBI, TFI, PWV, PWF, and/or DFW”).
Naghavi is interpreted as disclosing the limitations in the claim because a person having ordinary skill in the art would understand that the DAQ modules must be aware of what data comes from the transducer elements of what probe in order to measure the recited measures.

Regarding claim 11, Naghavi as modified by Rothberg above discloses all of the limitations of claim 2 as discussed above.
Naghavi as modified by Rothberg above further discloses wherein the processing unit is provided to estimate the PSV and PWV locally (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”), when the probe has an integrated configuration, and of the PWV globally, when the probe has a split configuration (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”).
Naghavi as modified by Rothberg above is interpreted as disclosing these limitations as best understood by the Examiner in view of the clarity deficiencies outlined above, because Naghavi is modified by Rothberg to have the probes become detachably connected as described in the rejection of claim 2 above, and because the Naghavi is capable of processing data from ultrasound probes close together and far apart.

Regarding claim 15, Naghavi discloses a method for measuring arterial parameters (Naghavi, Para 116; “the invention includes a measure and record of the blood pressure of the subject. In an embodiment, blood pressure measurements can be any that are suitable and well known in the art. In one embodiment, the blood pressure of the subject is measured using Korotkoff sounds or oscillometric methods. In an alternate embodiment, blood pressure measurement is implemented by measuring radial artery waveforms to calculate systolic, diastolic and mean pressures”) using non-imaging ultrasound (Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized to determine blood pressure after occlusion at a location on the brachial arterial tree and at a location on the femoral arterial tree”), the
method comprising:
(Naghavi, Para 121; “one or more of the Doppler probes, as depicted in FIGS. 3A-C of the Modular Apparatus can be utilized),
wherein the acquisition unit comprises an ultrasound probe having a first probe and a second probe, wherein acquiring includes acquiring a first Doppler signal with the first probe and acquiring a second Doppler signal with the second probe, the second Doppler signal originating from a different location in the blood vessel than the first Doppler signal (Naghavi, Para 54; “at least two of the plurality of Doppler sensors are adapted to be disposed over a single arterial flow path and at a spaced apart distance sufficient for pulse wave velocity (PWV) measurement and wherein the CPU is programmed to perform PWV analysis”); and
processing the acquired Doppler ultrasound signal and to determine, based on a time delay between the acquired Doppler signals, changes in the blood vessel through the measurements of at least Peak Systolic Velocity (PSV) (Naghavi, Para 172; “Methods and apparatus for comprehensive assessment of vascular function are provided by [...] peak systolic Doppler velocity measurement by Doppler ultrasonography.”) and Pulse Wave Velocity (PWV) (Naghavi, Para 95; “to control and receive data from one or more Doppler probes in order to measure [...] PWV”) (Naghavi, Para 159; “PWV can be detected by tonometry, ultrasonography, and oscillometrics, In one embodiment of the invention PWV is determined by Doppler measurements at two spaced apart sited on a single arterial tree.”).
Naghavi does not clearly and explicitly disclose wherein the acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged 
In an analogous ultrasound probe field of endeavor Rothberg discloses wherein an acquisition unit comprises an ultrasound probe comprising a plurality of transducer elements arranged in a grid configuration (Rothberg, Figures 2A-2D; showing this configuration) (Rothberg, Para 155; “the plurality of ultrasonic transducers 204 of ultrasound transducer probe 200 may include an array of sixteen rows (parallel to the width W1) of ultrasound elements with each row of ultrasound elements having 128 ultrasound elements.”), and a first probe and a second probe detachably connected to each other (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”), wherein the first probe is arranged to acquire a first Doppler signal (Rothberg, Para 307; “Doppler imaging may also be performed with the ultrasound transducer probes according to various embodiments. Pulsed and vector flow Doppler imaging are examples of Doppler modes which may be implemented.”) and the second probe is arranged to acquire a second Doppler signal originating from a different location in a blood vessel than the first Doppler signal (Rothberg, Para 7; “microfabricated ultrasound transducer probe which may serve as a stand-alone ultrasound transducer probe and which is configured to be interconnectable with other such transducer probes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi wherein the acquisition unit (Rothberg, Para 8).

Regarding claim 16, Naghavi as modified by Rothberg above discloses all of the limitations of claim 15 as discussed above.
Naghavi as modified by Rothberg above further discloses wherein the processing includes detecting the flow of blood in the blood vessel (Naghavi, Para 21; “testing of vascular reactive capacity of an individual is determined using Pulse Wave Velocity (PWV) and/or Pulse Wave Flow (PWF) analysis”).

Regarding claim 18, Naghavi as modified by Rothberg above discloses all of the limitations of claim 15 as discussed above.
Naghavi as modified by Rothberg above further discloses herein the processing includes indicating a transducer element from the plurality of transducer elements and of the blood vessel, from which the blood flow information is been received (Naghavi, Para 20; “may include one or more optional Doppler and data acquisition (DAQ) modules to control and receive data from one or more Doppler probes in order to measure ABI, TBI, TFI, PWV, PWF, and/or DFW”).
Naghavi is interpreted as disclosing the limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above and because a person having ordinary skill in the art would understand that the DAQ modules must be aware of what data comes from the transducer elements of what probe in order to measure the recited measures.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi and Rothberg as applied to claim 1 above, and in further view of Gupta et al. (US20140228688, hereafter Gupta).
Regarding claim 3, Naghavi as modified by Rothberg above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg above does not clearly and explicitly disclose wherein the transducer elements of the ultrasound probe are provided to operate individually or collectively.
In an analogous blood flow measurement with Doppler ultrasound field of endeavor Gupta discloses wherein transducer elements of an ultrasound probe are provided to operate individually or collectively (Gupta, Para 18; “A characteristic of the transducer array is that the individual transducer elements are activated independently of one another [...] During Doppler data acquisition, the elements may be driven either sequentially or in groups such that the acoustic signal from one transducer does not affect the others that are driven at the same time”).
The use of the techniques of using transducer elements of an ultrasound probe which can operate individually or collectively taught by Gupta in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg above wherein the transducer elements of the ultrasound probe are provided to operate individually or collectively in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Regarding claim 4, Naghavi as modified by Rothberg above discloses all of the limitations of claim 1 as discussed above.
Naghavi as modified by Rothberg above does not clearly and explicitly disclose herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately.
In an analogous blood flow measurement with Doppler ultrasound field of endeavor Gupta discloses herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately (Gupta, Para 18; “A characteristic of the transducer array is that the individual transducer elements are activated independently of one another [...] During Doppler data acquisition, the elements may be driven either sequentially or in groups such that the acoustic signal from one transducer does not affect the others that are driven at the same time”).
The use of the techniques of using transducer elements of an ultrasound probe which can operate individually or collectively taught by Gupta in the invention of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg above herein the transducer elements of the ultrasound probe are provided to operate simultaneously or separately in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Regarding claim 6, Naghavi as modified by Rothberg and Gupta above discloses all of the limitations of claim 3 as discussed above.
Naghavi does not clearly and explicitly disclose wherein the transducer elements of the ultrasound probe are arranged to provide a collimated beam in a region of interest.
However, Gupta further discloses wherein transducer elements of an ultrasound probe are arranged to provide a collimated beam in a region of interest (Gupta, Para 4; “Para 4; "This document discloses a device for measuring blood flow velocity in the blood vessels of a subject. Such an ultrasound device for measuring blood flow velocity in a blood vessel of a subject, the measurement depending on reflections from a volume of a subject's body part of a collimated beam of ultrasound energy radiated by an ultrasound transducer into the volume of the subject's body part,”).
The use of the techniques of using a collimated beam taught by Gupta in the invention of a Doppler ultrasound diagnostic device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of receiving Doppler signals for blood flow analysis; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naghavi as modified by Rothberg and Gupta above wherein the transducer elements of the ultrasound probe are arranged to provide a collimated beam in a region of interest in order to allow for accurate calculation of blood velocimetry as taught by Gupta (Gupta, Para 3-4).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793